In an action to recover damages for personal injuries, the third-party defendants appeal from so much of an order of the *592Supreme Court, Kings County (G. Aronin, J.), dated September 6, 1989, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Because this record presents a triable issue as to whether the plaintiff suffered "serious injury” as defined by Insurance Law § 5102 (d), the Supreme Court properly denied the third-party defendants’ motion for summary judgment on that ground (see, Licari v Elliott, 57 NY2d 230). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.